 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
      TERRY SMITH,                          )     NO. EDCV 20-1932-MWF (AGR)
12                                          )
                Petitioner,                 )
13                                          )
                       v.                   )     ORDER ACCEPTING FINDINGS
14                                          )     AND RECOMMENDATION OF
      STATE OF CALIFORNIA,                  )     MAGISTRATE JUDGE
15                                          )
                Respondent.                 )
16                                          )
                                            )
17                                          )

18
19
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
20
     Habeas Corpus, the other records on file herein, the Report and
21
     Recommendation of the United States Magistrate Judge and the Objections.
22
     Further, the Court has engaged in a de novo review of those portions of the
23
     Report and Recommendation to which objections have been made. The Court
24
     accepts the findings and recommendation of the Magistrate Judge.
25
26
27
28
 1          IT THEREFORE IS ORDERED that judgment be entered denying the
 2   Petition for Writ of Habeas Corpus and dismissing this action for lack of
 3   jurisdiction.
 4
 5   DATED: May 25, 2021
                                                     MICHAEL W. FITZGERALD
 6                                                   United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
